                                   Case 2:19-cv-01171-JTM-KWR Document 20-9 Filed 06/14/19 Page 1 of 1


                          i' .



                 ,,....                .
                  NOTICE OF RELEASE/ACKNOWLEDGEMENT OF CONVICTED SEX OFFENDER REGISTRATION REQUIREMENTS
                ~-~~~~~~:n;~~-r--~~~~~~~~~r=~~~--------------~
                1. TO I   ISTATE LAW ENFORCEMENT I !LOCAL LAW ENFORCEMENT I " I STATE SEX OFFENDER REGISTRATION OFFICIAL
                a, ADDRESS /Include ZIP Code)
                   PO Box 66614 Baton Rouge LA 70896
                                                                                                                                                    l b. DATE fYYYYMMDDJ

                    Pursuant to 10 U,S,C. 951 ,INota! and D~DI1326.7, paragraph 6. 18.6, the Department of Defense is notifying your office of the release of
                                                                                                                                                                 20061018

                an ?!lender who, based on. avatlable tnformatlon, was convicted of a sex offense or a crime against a victim who was a minor The offender is
                suhble.ct. tdo s~f~ odffben der registration under Federal law. For additional information. please contact the point of contact with facility of release
                w o 1s 1 entrre eow.       1
                                                                                  PRIVACY ACT STATEMENT
                AUTHORITY: 10 U.S. C. 951 (Note); DODI 1325.7, paragraph 6.1 8.5; and E.O. 9397,
                PRINCI~AL PURPOSE(S): To notify an offender of the requirement to register upon release from confinement or military service with the state
                authorrt1as ~s a sex offen~er, to record the offen~er's acknowledgement of receiving notice of and information pertaining to the requirement
                and to obtatn an offender s expected place of restdance following release.                                                                              '
                ROUTIN~ USE(S): To State and local law enforcement authorities for purposes of notification that a sex offender will be residing in a local
                community and to State or local officials for purposes of registering tho individual as a sex offender.
                DISCLOSURE: Volunt~ry; however •. failure to provide an expected place of residency may result In dental of your request for parole or delay
                your release from conf1namont or military sarvtce.
                2. NAME OF OFFENDER (Last. First, Middle lnltlsiJ                                  3. DATE OF BIRTH fYYYYMMDDJ ,4. SOCIAL SECURITY NUMBER
                Quatrevingt, Kevin M.                                                                              19840629
            5, CURRENT AND PRIOR CRIMINAL HISTORY OF SEXUAL OFFENSE(S)
                                                           ••
                                      SPECIFIC OFFENSE TITLE AND DESCRIPTION
                                                                                                              b•
                                                                                                   DATE OF CONVICTION
                                                  (6 words or more}                                   (YYYYMMDOJ                             PLACE OF CONVICTION
            UCMJ violation of article 134 • Posession of child pornography                               20060124            SheJ)pard AFB TX



            6. FINAL RELEASE DATE                      7, RELEASE CONDITIONS OR RESTRICTIONS
                    (YYYYMMDDJ
                                 20061028             None
            8. OFFENDER'S ACKNOWLEDGEMENT OF SEX OFFENDER REGISTRATION REQUIREMENTS
               I, Quatreving~ Kevin M.                       , E·l     , USAF ,                              • was convicted and sentenced for
                          (Full Name • L11sr, First, Middle}   (RIIIk}   (Strvlce} (Social S•c:urlty Numbfr]

            the commission of               0
                                      a sexual offense          0
                                                          sexual offenses              !!]
                                                                                an offense involving a _         year old minor.
               I have boon informed that I will be released from confinement or military service on or about: ;ooc. lo;: 1                              fYYYYMMDOJ.
               I certify that upon release from confinement or military service I will reside at the following address:
                                                                         61472 Elizabeth St., Lacombe, LA 70445                                                              K(2
                                                                                        City, State and ZIP COde)
                                                                       (Streat, A;iirtment Number,
                                                                                                                                                                 (lnirla/J
                                                                                                                                                                             ---
                I hereby acknowledge that I was Informed that upon my release from confinement or military service, I am subject to registration require·
            ments as a sex offender in any State or U.S. territory in which l will reside, be employed, carry on a vocation, or be a student. I was further
            informed that the chief local law enforcement officer of the jurisdiction in which l will reside upon release from confinemont or military service
            is baing provided written notice of the date of my release from confinement or military service, the offenselsl of whlc:h I was convicted, and
            that I am subject to a registration requirement as a sex offender. This notice will also be submitted to state law enforcement and sex offender
            officials. 1understand that l must contact the office that follows, to ·ensure that sex offender registration requirements are met: /1)__1lm~lsiJ
             Department of Defense HQ AFSFC, 1517 Billy Mitchell Blvd., Lackland AFB, TX 78236-0119 ,., .. ,..,A~''- nn~,..,..,~.,~,~                                        ,. .. .
                                                                  (Orgln/ZIIIon, AddteSI (lnr.ludtl ZIP Codll}, end Ttllephone Numbar)    I.V.., ~~ ~~r:rv   &coRREC.: ltVI'io)
               I acknowledge that I was informed that every change In my address must be reported In the manner p~ettb\) sratelaw. I also
           ccl:nr.wbdjjc boing inft~•msd thet !f l move to ~11other llt3te, 1musneport tha change of address to the responsible agenc~ in thmes;e I am
           leaving, and comply with the registration requirements in the new state of residence, I understand that tha failur\ IP\(fiQi tetJm           stitute
           grounds to revoke parole. Finally, I understand that if I fail to register and/or change or update such registration infOr.i"nati n1s     lre.~,ll'M'er
           a Stato sex offender registration program. I may be subject to criminal prosecution.                                          sEX Offt~\)'c.\'\ tN
               Signed on this     18 d.,py of             October             , 2006                                          ~STAlE~OR f!tE.G\Si
                                                     -~~         1 1 .          ·-~~-                                                    .   c~LD P
           WITNESS; /Signod N•rnfJ                   (JIH;tt( (.,/Ju./(1(!!!!!!!:2               OFFENDER: /Signed NarnfJ            ~,       t   . ./. ,

     iii                           /Printed N•meJ   Conan C. Cummings                                              (Printed NameJ   Kevin~Qwtlreviilgt

 m.  : : 9. CONFINEMENT FACILITY OR COMMAND RELEASING OFFENDER
           1.     NAME OF FACIUTY OR COMMAND
 ::Oi:il!i Lackland Regional Correctional Facility
                                                                       b, ADDRESS (fnc/udr ZIP Cod11)
                                                                       2269 McChord St., Lackland AFB, TX 78236
 w~
~~~------------------------~--------------------------------------------------~
~!!~1~0.~C~O~NF~IN~E~M~EN~T~FA~C~IL~ITY~O~R~CO~M~M~A~N~D~PO~IN~T~O~F~C~ON~T~AC~T~~~----------------~~~~~~~_,
~~          •· NAME fLBst, First, Middle ln/111/1                      b. ADDRESS (Include ZIP Code}                                               a, TELEPHONE NUMBER
-.~, ii!                                                                                                                                             (Include Ares Crx/11}
~iii       LaRosh, Stacy J.                                            2269 McChord St, Lackland AFB, TX 78236                                            210.6 71 .2777
~~
 !i!ll!iili 1-------------------------~------------------------------------~------------~
 ll!i!       11. CONFINEMENT FACILITY COMMANDER OR COMMANDER RELEASING OFFENDER
  §I§       o. TYPED NAME (Last, First, Middle In/till)                            .-...:.. ~
                                                                       b. SIGNATUREA                                                               c, DATE SIGNED (YYYYMMODI
           Barido, Carrie A.                                                        U•                                                                :JO<XIII'I
               In the event you are not the law enforcement agency with jurisdiction authority consistent with the offender's release address, please
           forward these documents to the appropriate authority.
           DO FORM 2791, APR 2003                                    REPLACES PREVIOUS EDITION AND DO FORM 2791-1, WHICH ARE OBSOLETE.




   NON-CERTIFIED COPY                                                                                                                        EXHIBIT G
